


EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 29,
2008, by and between FOH Holdings, Inc., a Delaware corporation (“Company”),
Frederick’s of Hollywood Group Inc. (f/k/a Movie Star, Inc.), a New York
corporation (“Parent”) and Linda LoRe (“Executive”).

WHEREAS, Company, Parent and Parent’s wholly owned subsidiary, Fred Merger
Corp., entered into an Agreement and Plan of Merger and Reorganization (the
“Merger Agreement”) dated December 18, 2006, pursuant to which Fred Merger Corp.
would merge into Company and Company would become a wholly owned subsidiary of
Parent (the “Merger”);

WHEREAS, Company entered into an Employment Agreement with Executive (the
“Pre-Merger Employment Agreement”), effective as of August 1, 2007 (the
“Pre-Merger Effective Date”);

WHEREAS, Company and Executive agreed in the Pre-Merger Employment Agreement
that, upon consummation of the Merger (the “Effective Date”), the Pre-Merger
Employment Agreement would be superceded by this Agreement and the Pre-Merger
Employment Agreement would be of no further force or effect whatsoever.

WHEREAS, Parent, Company and Executive have entered into this Agreement to
assure Parent and Company of the continuing and exclusive services of Executive
upon consummation of and subsequent to the Merger and to set forth the rights
and the duties of the parties hereto;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
terms and conditions contained herein, it is hereby agreed as follows:

1. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, Executive’s employment by Company hereunder shall be for a
term of three (3) years (the “Employment Period”) commencing on the Effective
Date and ending on the third (3rd) anniversary of the Pre-Merger Effective Date;
provided, however, that this Agreement shall be automatically extended for one
(1) additional year on each of the first (1st) through fourth (4th) anniversary
of the Pre-Merger Effective Date (“Renewal Date”), unless either Executive or
Company elects not to so extend the term of the Agreement by notifying the other
party, in writing, of such election not less than three (3) months prior to the
next Renewal Date. Under this provision, it is intended that the Employment
Period covered by the Agreement shall have an initial term of three (3) years,
then may be extended for additional one-year terms which shall not in the
aggregate exceed seven (7) years.

2. Terms of Employment.

(a) Position and Duties.

(i) Executive shall serve as President and Chief Executive Officer of Company
and shall perform such employment duties as are usual and customary for such
positions and such other duties as the Board of Directors of Parent (the
“Board”) may from time to time reasonably assign to Executive on behalf of
Company or Parent. Executive shall report

 

 

1

 

--------------------------------------------------------------------------------






to the Board and its Executive Chairman. During the Employment Period, Executive
shall perform her duties at Company’s headquarters in the Los Angeles
metropolitan area but shall have the discretion, from time to time, to perform
her duties from her home office.

(ii) Excluding any periods of vacation and sick leave to which Executive is
entitled, Executive agrees to devote substantially all of her business time to
the performance of her duties hereunder for the benefit of Company and Parent.
Notwithstanding the foregoing, it shall not be a violation of this Agreement for
Executive to (A) serve on corporate, civic or charitable boards or committees
consistent with Company’s and Parent’s conflicts of interests policies and
corporate governance guidelines in effect from time to time, but in no event
shall Executive serve on more than two (2) such boards and committees without
Board approval, (B) deliver lectures or fulfill speaking engagements or (C)
manage her personal investments, so long as such activities listed in (A)
through (C) above do not interfere with the performance of Executive’s
responsibilities as an executive officer of Company.

(iii) If Executive becomes directly employed by Parent during the term of this
Agreement, the parties agree that this Agreement shall remain in effect and the
term “Parent” shall be substituted for the term “Company” where appropriate to
carry out the intent of this Agreement concerning Executive’s employment by
Parent.

(b) Compensation.

(i) Base Salary. Executive shall receive a base salary (the “Base Salary”) of
Six Hundred Fifty Thousand Dollars ($650,000.00) per annum, as the same may be
adjusted thereafter. The Base Salary shall be paid in accordance with Company’s
customary payroll practices. The Base Salary shall be reviewed at least annually
for possible increase(s) in Parent’s sole discretion, as determined by Parent’s
Compensation Committee or full Board. The Base Salary shall not be reduced
unless such reduction is made as part of a broad-based reduction in compensation
paid to all executive officers of Company. Any increase in Base Salary shall not
serve to limit or reduce any other obligation to Executive under this Agreement.

(ii) Performance Bonus. In addition to the Base Salary, Executive shall be
eligible to earn, for each Fiscal Year of Company, a target annual incentive
bonus of fifty percent (50%) of her Base Salary (“Performance Bonus”), which
bonus shall be based on achieving targeted performance goals as determined by
Parent’s Compensation Committee after consultation with the Executive. The
Performance Bonus shall be paid no later than the earlier of (i) thirty (30)
days after certification of the Company’s audited financial statements for the
Fiscal Year for which the Performance Bonus is earned, or (ii) December 31
following the end of the Fiscal Year for which the Performance Bonus is earned.

(iii) Incentive, Savings and Retirement Plans. Executive shall be eligible to
participate in all other incentive plans, policies and programs, and all savings
and retirement plans, policies and programs, in each case that are applicable
generally to executive officers of Company. However, the level of such benefits
for Executive shall not be materially reduced from levels in effect as of the
Pre-Merger Effective Date as the result of any change in carrier, policy,
program or plan.

 

 

2

 

--------------------------------------------------------------------------------






(iv) Welfare Benefit Plans. Executive shall be eligible for participation in the
welfare benefit plans, practices, policies and programs (including, but not
limited to, medical, dental, short and long-term disability, employee life,
group life and accidental death insurance plans and programs) in accordance with
the terms and conditions of such plans maintained by Company for its executive
officers. The level of such benefits for Executive shall not be materially
reduced from levels in effect as of the Pre-Merger Effective Date as the result
of any change in carrier, policy, program or plan.

(v) Expenses. Executive shall be entitled to receive reimbursement for all
reasonable business expenses in accordance with the policies, practices and
procedures of Company provided to executive officers of Company. The Company
specifically agrees to reimburse Executive for (i) first class air travel in
connection with travel for business purposes on international flights, (ii) the
least expensive of first class or business class air travel in connection with
travel for business purposes on domestic flights scheduled for two (2) hours or
more of duration, and (iii) coach class air travel in connection with travel for
business purposes on flights not covered under (i) or (ii).

(vi) Fringe Benefits. Executive shall be entitled to such fringe benefits and
perquisites as are provided by Company to its executive officers from time to
time, in accordance with the policies, practices and procedures of Company.
However, in no event shall Executive’s fringe benefits be reduced in any
material respect during this Agreement (excluding non-material reductions made
as part of a broad-based reduction in fringe benefits to all executive officers
of Company and Parent or resulting from the integration of Company’s and
Parent’s fringe benefit plans).

(vii) Vacation. Executive shall be entitled to paid vacation in accordance with
the plans, policies, programs and practices of Company applicable to its
executive officers, but in no event shall Executive receive less than five (5)
weeks paid vacation per year.

(viii) Automobile. Executive shall be entitled to an automobile allowance of One
Thousand Two Hundred Fifty Dollars ($1,250) per month during the term of this
Agreement.

(ix) Insurance. So long as Company is able to obtain insurance policies at
commercially reasonable premiums, Company shall provide Executive with (i) a
term life insurance policy with a guaranteed twenty (20) year premium on the
life of Executive that will be owned by Executive and which will provide a death
benefit to Executive’s designated beneficiary equal to Three Million Dollars
($3,000,000), and (ii) a disability insurance policy that will provide a monthly
benefit of sixty percent (60%) of Executive’s monthly Base Salary and shall be
payable to Executive. Executive shall be entitled to elect whether premiums paid
by the Company for such insurance policies shall be treated as paid on (a) a
pre-tax basis in which case the cost of premiums for such policies paid shall
not be reported as taxable compensation to her, or on (b) a post-tax basis in
which case the cost of premiums for such policies will be considered taxable
compensation and will be so reported to the appropriate tax authorities.
Executive shall be entitled to increase the amount of insurance provided for
herein at her own expense, subject to any conditions and limitations by the
insurer.

 

 

3

 

--------------------------------------------------------------------------------






3. Termination of Employment.

(a) Death or Disability. Executive’s employment will terminate automatically
upon Executive’s death. Executive’s employment may be terminated if Executive
suffers a Disability. For purposes of this Agreement, “Disability” means (i)
Executive’s inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) Executive is receiving disability benefits
under an insurance plan maintained by Company for at least three (3) months due
to a physical or mental impairment described in (i).

(b) Termination for Cause. Company or Parent may terminate Executive’s
employment hereunder for Cause. For purposes of this Agreement, Company or
Parent shall only have “Cause” to terminate Executive’s employment hereunder if:

(i) Executive fails to cure a material failure to substantially perform her
obligations hereunder (other than any such failure resulting from Executive’s
incapacity due to physical or mental illness) within thirty (30) days after
demand for substantial performance is delivered by Company or Parent, which
demand specifically identifies the manner in which Company or Parent believes
Executive has materially failed to substantially perform her obligations, or

(ii) Executive is convicted of a felony or pleads guilty or nolo contendere to a
felony, or

(iii) Executive commits acts which involve malfeasance with the intent to harm
the business of Company or Parent,

(iv) Executive violates Sections 9(a), (b), (c) or (d) of this Agreement and
such violation results in material injury to Company or Parent, or

(v) Executive commits acts which are substantially injurious to the reputation
or business of Company or Parent.

(c) Notwithstanding anything to the contrary contained in this Agreement,
neither Company nor Parent may base a termination of Executive for Cause on any
fact or circumstance that was known to Company or Parent more than twelve (12)
months prior to the date of the Notice of Termination. Further, Executive shall
not be deemed to have been terminated for Cause unless and until (i) there shall
have been delivered to Executive a copy of a resolution in writing, duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, (ii) the resolution was passed at a meeting of the Board called and
held for such purpose, and (iii) the resolution clearly reflects the Board’s
finding that, in the good faith opinion of the Board, Executive conducted, or
failed to conduct herself, in a manner that would constitute “Cause” under
clause (i), (ii), (iii), (iv) or (v) of this Section 3(a), specifying the
particulars thereof in detail. The Date of Termination (as defined in Section
3(f)) shall be considered the date of delivery of such resolution. Any dispute
as to whether Cause to dismiss

 

 

4

 

--------------------------------------------------------------------------------






Executive exists shall be resolved by arbitration conducted in Los Angeles,
California, as provided in Section 12(b).

(d) Good Reason. Executive’s employment may be terminated by Executive for Good
Reason or without Good Reason. For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any one or more of the following events without
Executive’s prior written consent, provided that Executive gives written notice
to Company or Parent of any such event that would constitute Good Reason within
ninety (90) days of the initial occurrence of the event and Company or Parent
fails to cure the circumstances constituting Good Reason prior to the Date of
Termination (as defined in Section 3(f) below):

(i) Any change which results in a material diminution in Executive’s position,
duties, responsibilities (including termination of the Company’s status as a
public company as the result of a buy out of stock held by public shareholders),
authority, or reporting responsibilities, or the assignment to Executive of any
duties materially inconsistent with such positions, authority, duties or
responsibilities without the written consent of Executive (excluding any such
changes made at Executive’s request);

(ii) A reduction of Executive’s annual Base Salary, bonus opportunity or other
benefits under this Agreement, each as in effect on the date hereof or as the
same may be increased from time to time (excluding reductions made as part of a
broad-based reduction in compensation, bonus opportunities or other benefits to
all executive officers of Company), or failure to timely make any payment to
Executive;

(iii) The failure of the Board (or committee thereof) to nominate Executive for
election as a director of Parent in any proxy statement in which directors are
to be elected and in which she must be elected to serve, or to continue to
serve, as a director; or

(iv) So long as Tokarz Investments, LLC and its affiliates and Fursa SPV LLC and
its affiliates own in the aggregate at least twenty percent (20%) of the issued
and outstanding stock of Parent, the failure of the shareholders of Parent to
elect Executive as a director of Parent; or

(v) Following a Change in Control (defined in Section 5), the relocation of
Company’s headquarters to a location that requires a relocation greater than
twenty-five (25) miles from the Company’s current headquarters in Los Angeles,
California and more than twenty-five (25) miles from Executive’s current
residence; or

(vi) Company’s or Parent’s failure to cure a material breach of its obligations
under the Agreement within thirty (30) business days after written notice is
delivered to the Board by Executive, which notice specifically identifies the
manner in which Executive believes that Company or Parent has breached its
obligations under the Agreement.

(e) Notice of Termination. Any termination by Company or Parent for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(d) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice or
Board resolution provided in Section 3(a) which (i) indicates the specific
termination provision in this Agreement relied upon,

 

 

5

 

--------------------------------------------------------------------------------






and (ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(f) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by Company or Parent for Cause, or by Executive for
Good Reason, the date of receipt of the Notice of Termination, (ii) if
Executive’s employment is terminated by Company or Parent other than for Cause
or Disability, the date on which Company or Parent notifies Executive of such
termination, (iii) if Executive’s employment is terminated by Executive without
Good Reason, the thirtieth (30th) day after the date on which Executive notifies
Company of such termination, unless otherwise agreed by Company and Executive,
and (iv) if Executive’s employment is terminated by reason of death or
Disability, the date of death or Disability of Executive, as the case may be.

4. Obligation of Company Upon Termination. Subject to Section 6, upon
termination of Executive’s employment, Company shall make the following payments
to Executive:

(a) Without Cause or For Good Reason. If Company shall terminate Executive’s
employment without Cause or Executive shall terminate her employment for Good
Reason:

(i) Executive shall be paid:

(A) Executive’s earned but unpaid Base Salary and accrued but unpaid vacation
pay through the Date of Termination, and any earned but unpaid Performance Bonus
required to be paid to Executive pursuant to Section 2(b)(ii) above for any
Fiscal Year of Company that ends on or before the Date of Termination (the
“Accrued Obligations”),

(B) An amount equal to the product of (x) the Performance Bonus to which
Executive would have been entitled if Executive’s employment had not been
terminated, and (y) a fraction, the numerator of which is the number of days in
such Fiscal Year through the Date of Termination and the denominator of which is
the total number of days in such Fiscal Year (the “Pro-Rated Performance
Bonus”);

(C) An amount (the “Severance Amount”) equal to one and one-quarter (1.25) times
the Base Salary in effect on the Date of Termination.

(ii) The Accrued Obligations shall be paid when due under California law. The
Severance Amount shall be paid no later than forty-five (45) days after the Date
of termination and the Pro-Rated Performance Bonus shall be paid in accordance
with Section 2(b)(ii); provided, however, that, to the extent necessary to avoid
noncompliance with Code Section 409A, Company in its discretion may place the
Severance Amount in an interest bearing escrow account for the sole benefit of
Executive with the deposited amounts being paid in full to Executive six (6)
months after the Date of Termination;

(iii) For a period of eighteen (18) months following the Date of Termination,
Company shall continue to provide Executive and Executive’s eligible family
members with all benefit coverage (including, without limit, group health
insurance) subject to

 

 

6

 

--------------------------------------------------------------------------------






continuation under COBRA which is at least equal to that which would have been
provided to them if Executive’s employment had not been terminated (or, at
Company’s election, pay the applicable COBRA premium for such coverage);

(iv) Company shall pay or provide to Executive any unpaid vested benefits and
other amounts or benefits that Executive is eligible to receive as of the Date
of Termination under any plan, contract or agreement of Company and its
affiliates (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”) to which Executive is a party at such time as required
under the applicable plan, contract or agreement.

(b) Upon Change in Control. If there is a Change in Control (as defined in
Section 5) and Executive’s employment is terminated under the circumstances
described in Section 5:

(i) Executive shall be paid:

(A) The Accrued Obligations;

(B) The Pro-Rated Performance Bonus; and

(C) An amount (the “CIC Severance Amount”) equal to (a) one and three-quarter
(1.75) times the Base Salary, plus (b) a bonus equal to the targeted Performance
Bonus in effect on the Date of Termination.

(ii) The Accrued Obligations shall be paid when due under California law. The
CIC Severance Amount and the Tax Gross-Up Payment (as defined in Section
8(a)(ii)), if any shall be paid no later than forty-five (45) days after the
Date of Termination and the Pro-Rated Performance Bonus shall be paid in
accordance with Section 2(b)(ii); provided, however, that, to the extent
necessary to avoid noncompliance with Code Section 409A, Company in its
discretion may place the CIC Severance Amount in an interest-bearing escrow
account for the sole benefit of Executive with the deposited amounts being paid
in full to Executive six (6) months after the Date of Termination;

(iii) For a period of eighteen (18) months following the Date of Termination,
Company shall continue to provide Executive and Executive’s eligible family
members with all benefit coverage (including, without limit, group health
insurance) subject to continuation under COBRA which is at least equal to that
which would have been provided to them if Executive’s employment had not been
terminated (or, at Company’s election, pay the applicable COBRA premium for such
coverage);

(iv) To the extent not theretofore paid or provided, Company shall timely pay or
provide to Executive the Other Benefits at such time as required under the
applicable plan, contract or agreement;

(v) All outstanding stock options, restricted stock and other equity awards
granted to Executive under any of Company’s or Parent’s equity incentive plans
(or awards substituted therefore covering the securities of a successor company)
shall become immediately vested and exercisable in full and Company and/or
Parent shall permit cashless (net

 

 

7

 

--------------------------------------------------------------------------------






issuance) exercise of any options with Company or Parent using the
proceeds/value of any retained option shares to pay the purchase price and, at
Executive’s option, any taxes payable or required to be withheld by Company
and/or Parent under applicable laws on Executive’s exercise of such options.

(c) For Cause, Without Good Reason or at the Conclusion of Term. If Executive’s
employment shall be terminated (i) by Company or Parent for Cause, (ii) by
Executive without Good Reason, or (iii) at the conclusion of term of the
Agreement, Company’s payment obligations shall be limited to the payment to
Executive of the Accrued Obligations and Other Benefits only, and have no
further pay obligations to Executive.

(d) Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability:

(i) The Accrued Obligations shall be paid to Executive’s estate or beneficiaries
or to Executive, as applicable, in cash within forty-five (45) days of the Date
of Termination and the Pro-Rated Performance Bonus shall be paid in accordance
with Section 2(b)(ii);

(ii) The Other Benefits shall be paid or provided to Executive’s estate or
beneficiaries or to Executive, as applicable, on a timely basis.

5. Change in Control. If a Change in Control (as defined herein) occurs during
the Employment Period, and the Executive’s employment is terminated by Company,
Parent or any successor entity without Cause or by the Executive for Good
Reason, in each case within eighteen (18) months after the effective date of the
Change in Control, then the Executive shall be entitled to the payments and
benefits provided in Section 4(b), subject to the terms and conditions thereof.
For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following events:

(a) Any transaction, whether effected directly or indirectly, resulting in any
“person” or “group” (as those terms are defined in Sections 3(a)(9), 13(d), and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and the rules thereunder) having “beneficial ownership” (as determined pursuant
to Rule 13d-3 under the Exchange Act) of securities (i) entitled to vote
generally in the election of directors (“voting securities”) of Parent that
represent greater than fifty percent (50%) of the combined voting power of
Parent’s then outstanding voting securities, or (ii) entitled to vote generally
in the election of directors (“voting securities”) of Company that represent
greater than fifty percent (50%) of the combined voting power of Company’s then
outstanding voting securities, other than:

(i) any transaction or event resulting in the beneficial ownership of voting
securities by a trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by Parent or Company or
any Person controlled by Parent or Company or by any employee benefit plan (or
related trust) sponsored or maintained by Parent or Company or any Person
controlled by Parent or Company; or

(ii) any transaction or event resulting in the beneficial ownership of voting
securities in Company or Parent or a corporation owned, directly or indirectly,
by the

 

 

8

 

--------------------------------------------------------------------------------






stockholders of Parent, to the extent that such beneficial ownership is in
substantially the same proportions as their ownership of the stock of Parent; or

(iii) any transaction or event resulting solely from the transfer or acquisition
of the beneficial ownership of voting securities by Executive or an Immediate
Family Member or Affiliate of Executive.

(b) The consummation by Parent or (whether directly involving Company or
indirectly involving Company through Parent or one or more other intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of Company’s assets or
Parent’s assets or (z) the acquisition of assets or stock of another entity, in
each case, other than a transaction:

(i) which results in Parent’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of Company or the Person that, as a
result of the transaction, controls, directly or indirectly, Company or owns,
directly or indirectly, all or substantially all of Company’s assets or
otherwise succeeds to the business of Company (Company or such person, the
“Successor Entity”)) directly or indirectly, greater than fifty percent (50%) of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) after which no Person or group beneficially owns voting securities
representing greater than fifty percent (50%) of the combined voting power of
the Successor Entity; provided, however, that no Person or group shall be
treated for purposes of this clause (c) as beneficially owning greater than
fifty percent (50%) of combined voting power of the Successor Entity solely as a
result of the voting power held in Company prior to the consummation of the
transaction;

(c) The approval by Parent’s Board or by Parent’s stockholders of a liquidation
or dissolution of Company or Parent;

(d) If individuals who, as of the Effective Date, constitute the Board
(“Incumbent Directors”) cease for any reason to constitute at least a majority
of the Board, provided that any person becoming a director subsequent to the
date hereof, whose selection or nomination for election was approved by a vote
of more than fifty percent (51%) of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Parent
in which such person is named as a nominee for director, without written
objection to such nomination) shall be deemed an Incumbent Director for this
purpose;

(e) Notwithstanding subsections (a) through (d) above, a Change In Control shall
not result from:

(i) A transfer of Parent’s voting securities by a person who has beneficial
ownership, directly or indirectly, of twenty-five percent (25%) or more of the
voting securities of Parent (“25% Owner”) to (a) an Immediate Family Member of
the 25% Owner’s during the 25% Owner’s lifetime or by will or the intestacy
laws, (b) any trust to which the 25% Owner or an Immediate Family Member of the
25% Owner is a beneficiary; (c) any trust to

 

 

9

 

--------------------------------------------------------------------------------






which the 25% Owner is the settler with sole power to revoke; (d) any entity
owner which the 25% Owner has the power, directly or indirectly, to direct the
management and policies of the entity, whether through ownership, by contract,
or otherwise; or (e) any charitable trust, foundation or corporation under Code
Section 501(c)(3) that is funded by the 25% Owner; or

(ii) The acquisition of voting securities in Company or the resulting entity in
a reorganization or sale of assets by either (a) a Person who was a 25% Owner on
the date of adoption of the plan of reorganization or sale, or (b) any Person
described in (i)(a) through (e).

(f) For purposes of clause (a) above, the calculation of voting power shall be
made as if the date of the acquisition were a record date for a vote of Parent’s
stockholders, and for purposes of clause (c) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of Parent’s stockholders.

6. Release/Indemnification. Upon Executive’s receipt of any payments described
in (a) Section 4(a)(i)(C) or (b) Section 4(b)(i)(C), Executive agrees that
Company and its Affiliates, and their respective officers, directors, employees,
principals and attorneys shall be fully released from any claims for further
compensation for any reason whatsoever and of any nature whatsoever by
Executive, such release shall be in a form substantially similar to the
“Confidential Severance Agreement and General Release” attached hereto as
Exhibit A. Notwithstanding the foregoing, Executive shall not be deemed to have
waived any indemnification rights she may have with Company for acts carried out
by her in the ordinary course of Company’s business as an officer and/or
director of Company.

7. Mitigation. In no event shall Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement and except as expressly
provided, such amounts shall not be reduced whether or not Executive obtains
other employment.

8. Certain Additional Payments by Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment (as defined
below) would be subject to the Excise Tax, then

(i) Payments due to Executive shall be reduced by the amount necessary so that
such Payments are not subject to the Excise Tax, but in no event shall Payments
be reduced by more than twenty percent (20%);

(ii) In the event it is determined that any part of the Payments after such
Payments have been reduced by twenty percent (20%) as provided in subsection (i)
above would be subject to the Excise Tax (“Excise Tax Portion”), then Executive
shall be entitled to receive an additional payment (the “Tax Gross Up Payment”)
in an amount such that, after payment by Executive of all taxes (and any
interest and penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Tax Gross-Up Payment, Executive

 

 

10

 

--------------------------------------------------------------------------------






retains an amount of the Tax Gross-Up Payment equal to the Excise Tax imposed
upon the Excise Tax Portion.

(iii) For purposes of this Section 8, “Excise Tax” shall mean the excise tax
imposed by Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax; the term “Payment” shall mean any
payment or distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of Executive, whether paid
or payable pursuant to this Agreement or otherwise.

(b) Subject to the provisions of Section 7(c), all determinations required to be
made under this Section 7, including whether and when a Tax Gross-Up Payment is
required, the amount of such Tax Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by such nationally
recognized accounting firm as may be selected by Company and reasonably
acceptable to Executive (the “Accounting Firm”); provided, that the Accounting
Firm’s determination shall be made based upon “substantial authority” within the
meaning of Section 6662 of the Code; provided, further, that Executive may waive
the requirement that the determination be made by the Accounting Firm and may
elect to have the determination made by Company. The Accounting Firm shall
provide detailed supporting calculations both to Company and Executive within
fifteen (15) business days of the receipt of notice from Executive that there
has been a Payment or such earlier time as is requested by Company. All fees and
expenses of the Accounting Firm shall be borne solely by Company. Any Tax
Gross-Up Payment, as determined pursuant to this Section 7, shall be paid by
Company to Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
Company and Executive, unless Company obtains an opinion of outside legal
counsel, based upon at least “substantial authority” within the meaning of
Section 6662 of the Code, reaching a different determination, in which event
such legal opinion shall be binding upon Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Tax Gross-Up Payments that will not have been made by Company should have been
made (the “Underpayment”), consistent with the calculations required to be made
hereunder. In the event Company exhausts its remedies pursuant to Section 7(c)
and Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by Company to or for the
benefit of Executive.

(c) Executive shall notify Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Company of the
Tax Gross-Up Payment. Such notification shall be given as soon as practicable,
but no later than ten (10) business days after Executive is informed in writing
of such claim. Executive shall apprise Company of the nature of such claim and
the date on which such claim is requested to be paid. Executive shall not pay
such claim prior to the expiration of the thirty (30)-day period following the
date on which Executive gives such notice to Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If Company notifies Executive in writing prior to the expiration of such period
that Company desires to contest such claim, Executive shall:

(i) give Company any information reasonably requested by Company relating to
such claim,

 

 

11

 

--------------------------------------------------------------------------------






(ii) take such action in connection with contesting such claim as Company shall
reasonably request in writing from time to-time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Company,

(iii) cooperate with Company in good faith in order effectively to contest such
claim, and

(iv) permit Company to participate in any proceedings relating to such claim;

provided, however, that Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 7(c),
Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Company shall determine;
provided, however, that, if Company directs Executive to pay such claim and sue
for a refund, Company shall advance the amount of such payment to Executive, on
an interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such advance or with respect to any imputed
income in connection with such advance; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, Company’s
control of the contest shall be limited to issues with respect to which the Tax
Gross-Up Payment would be payable hereunder, and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

(d) If, after the receipt by Executive of an Tax Gross-Up Payment or an amount
advanced by Company pursuant to Section 7(c), Executive becomes entitled to
receive any refund with respect to the Excise Tax to which such Tax Gross-Up
Payment relates or with respect to such claim, Executive shall (subject to
Company’s complying with the requirements of Section 7(c), if applicable)
promptly pay to Company the amount of such refund (together with any interest
paid or credited thereon after taxes applicable thereto). If, after the receipt
by Executive of an amount advanced by Company pursuant to Section 7(c), a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and Company does not notify Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be

 

 

12

 

--------------------------------------------------------------------------------






required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Tax Gross-Up Payment required to be paid.

(e) Notwithstanding any other provision of this Section 7, Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of Executive, all or any
portion of any Tax Gross-Up Payment, and Executive hereby consents to such
withholding.

(f) Any other liability for unpaid or unwithheld Excise Taxes shall be borne
exclusively by Company, in accordance with Section 3403 of the Code. The
foregoing sentence shall not in any manner relieve Company of any of its
obligations under this Employment Agreement.

9. Confidentiality; Non-Disclosure; Non-Solicitation Review.

(a) Non-Disclosure Obligation.

(i) General Obligation. Executive acknowledges that, while employed by the
Company, the Executive occupies a position of trust and confidence. Executive
shall not disclose to others or use, whether directly or indirectly, any
Confidential Information regarding the Company, Parent or any of their
Subsidiaries during the term of this Agreement or thereafter; provided, however,
that this Section 9(a) shall not apply to any disclosure (x) required to perform
the Executive’s duties hereunder; (y) required by applicable law; or (z) of
information that shall have become public other than by the Executive’s
unauthorized disclosure. “Confidential Information” shall mean information about
the Company, Parent or any of their Subsidiaries and their clients and customers
that is not disclosed by the Company, Parent or any of their Subsidiaries in the
ordinary course of business and that was learned by the Executive in the course
of employment by the Company, Parent or any of their Subsidiaries, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
information, business plans, marketing plans, client and customer lists, and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information. Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company, Parent and their Subsidiaries, and that such information gives the
Company, Parent and their Subsidiaries a competitive advantage. Executive agrees
to deliver or return to the Company or Parent, as the case may be, at the
Company’s or Parent’s request at any time or upon termination or expiration of
the Executive’s employment or as soon thereafter as possible, all documents,
computer tapes and disks, records, lists, data, drawings, prints, notes and
written information (and all copies thereof) furnished by the Company, Parent or
their Subsidiaries or prepared by the Executive in the course of the Executive’s
employment by the Company, Parent and their Subsidiaries.

(ii) Compulsory Disclosures. If the Executive is requested or required by law or
judicial order to disclose any Confidential Information, the Executive shall
provide the Company and Parent with prompt notice of any such request or
requirement so that the Company and/or Parent may seek an appropriate protective
order or waiver of the Executive’s compliance with the provisions of this
Section 9(a).

 

 

13

 

--------------------------------------------------------------------------------






(iii) Confidential Information of Third Parties. Executive agrees that she will
not, during the term of this Agreement, improperly use or disclose to the
Company, Parent or any of their Subsidiaries any proprietary information or
trade secrets of any former or current employer or other Person with which she
has an agreement or duty to keep in confidence information acquired by her in
confidence, and that she will not bring onto the premises of the Company, Parent
or any of their Subsidiaries any unpublished document or proprietary information
belonging to such employer or Person unless consented to in writing by such
employer or Person.

(b) Assignment of Inventions.

(i) Proprietary Rights. All Executive Developments shall be considered works
made for hire by the Executive for the Company and ownership of all such
Executive Developments shall vest in the Company. “Executive Developments” means
any idea, discovery, invention, design, method, technique, improvement,
modification, enhancement, development, computer program, machine, algorithm or
other work or authorship that (i) relates to the business or operations of the
Company or any of its Subsidiaries, regardless of whether such work was
commissioned, ordered or directed to be undertaken by the Company or any of its
Subsidiaries, or (ii) results from or is suggested by any undertaking assigned
to the Executive or work performed by the Executive for or on behalf of the
Company or any of its Subsidiaries, whether created alone or with others, during
or after working hours. All Confidential Information and all Executive
Developments shall remain the sole property of the Company. Executive shall
acquire no proprietary interest in any Confidential Information or Executive
Developments developed or acquired prior to or during the Employment Period. To
the extent the Executive may, by operation of law or otherwise, acquire any
right, title or interest in or to any Confidential Information or Executive
Development, the Executive shall take all action required to assign to Company
all such proprietary rights in the Confidential Information or Executive
Developments. Executive shall, both during and after the Employment Period, upon
the Company’s request, promptly execute and deliver to Company all such
assignments, certificates and instruments, and shall promptly perform such other
acts, as Company may from time to time in its discretion deem necessary or
desirable to evidence, establish, maintain, perfect, enforce or defend the
Company’s rights in the Confidential Information and Executive Developments.
Executive and Company each agree and acknowledge that the terms of this Section
9(b) shall be subject to the terms of Section 2870 of the California Labor Code,
a copy of which is attached hereto and incorporated by reference herein.

(ii) Assignment. To the extent that any copyrightable works in the Executive
Developments are not properly characterized as a work made for hire for the
purpose of ascribing ownership of such property to Company, and with respect to
any rights in the Executive Developments other than copyright rights, the
Executive irrevocably grants, assigns and otherwise transfers exclusively and in
perpetuity to Company, its successors and its assigns, all rights of the
Executive in the Executive Developments whatsoever, now existing or hereafter
discovered, in all media and forms of expression. To the extent that any claim
is made concerning the existence of moral rights in regard to the Executive
Developments, the Executive agrees to waive all such right, title and interest
to the fullest extent permissible by law. Executive agrees to provide Company
with a right of first refusal to re-acquire any copyright rights in the
Executive Developments in the event that the Executive or her successors
hereafter

 

 

14

 

--------------------------------------------------------------------------------






exercise her or their statutory right of termination with respect to the
foregoing assignment of any copyright to Company. Pursuant to such right of
first refusal, prior to entering into any agreement or other arrangement to
transfer or license such copyright to any third party, the Executive or her
successors will provide Company with reasonable advance notice of and an
opportunity to enter into such agreement or other arrangement with the Executive
or such successors, on fair and reasonable terms and conditions no less
favorable to the Company than the terms and conditions offered in a bona-fide
offer by such third party. Executive shall also promptly report each invention,
discovery or improvement, whether patentable or not, in the Executive
Developments, specifically pointing out the features or concepts which the
Executive believes to be new or different.

(c) Non-Solicitation. Executive recognizes that she possesses confidential
information about (i) other employees of the Company, Parent and their
Subsidiaries relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with suppliers to
and customers of the Company, Parent and their Subsidiaries and (ii) the
development of current and prospective business relationships between the
Company, Parent and their Subsidiaries, on one hand, and business partners,
customers, clients, suppliers and other business relations, on the other hand,
which are essential to the Company’s and Parent’s growth and development.
Executive recognizes that such information she possesses about these other
employees is not generally known, is of substantial value to the Company, Parent
and their Subsidiaries in developing their respective businesses and in securing
and retaining customers, and has been acquired by Executive because of
Executive’s business position with the Company. Executive agrees that during the
period the Executive is employed by the Company and for two (2) years after the
date on which the Executive is no longer employed by the Company, regardless of
the reason for her termination, the Executive will not (a) solicit or recruit
any employee of the Company, Parent or any of their Subsidiaries for the purpose
of being employed by the Executive or by any Person on whose behalf the
Executive is acting as an agent, consultant, representative or employee and that
the Executive will not convey any such confidential information or trade secrets
about other employees of the Company, Parent or any of their Subsidiaries to any
other Person except within the scope of the Executive’s duties hereunder or (b)
induce or attempt to induce any developer, customer, client, member, supplier,
licensee, licensor, franchisee or other business relation of the Company, Parent
or any of their Subsidiaries to cease doing business with the Company, Parent or
such Subsidiary, or in any way interfere with the relationship between any such
developer, client, member, supplier, licensee or business relation and the
Company, Parent or any Subsidiary (including, without limitation, making any
negative statements or communications about the Company, Parent or any of their
Subsidiaries).

(d) Business Opportunity. Executive agrees that she will not take advantage of
any business opportunity for her personal financial benefit that arises during
her employment by Company which may be of benefit to Company, Parent or any of
their Subsidiaries unless all material facts regarding such opportunity are
promptly reported by Executive to the Board for consideration by Company or
Parent and the disinterested members of the Board determine to reject the
opportunity and to approve Executive’s participation therein.

(e) Remedies. Executive recognizes that the possible restrictions on her
activities which may occur as a result of her performance of her obligations
under this Section 9

 

 

15

 

--------------------------------------------------------------------------------






are required for the reasonable protection of Company, Parent, their
Subsidiaries and their investments. Executive agrees that Company, for any
breach or violation of this Section 9, shall be entitled to withhold the amount
of any damages it suffers from such breach or violation from any payment due
Executive under Section 4. Executive expressly acknowledges that damages alone
may be an inadequate remedy for any breach or violation of this Section 9, and
that Company and Parent, in addition to withholding the amount of damages it
incurs from payments due to Executive and all other remedies at law or in
equity, shall be entitled, as a matter of right, to seek injunctive relief,
including specific performance, with respect to any such breach or violation, in
any court of competent jurisdiction.

(f) Nonexclusivity. The undertakings of Executive contained in this Section 9
hereof shall be in addition to, and not in lieu of, any obligations which she
may have with respect to the subject matter hereof, whether by contract, as a
matter of law or otherwise.

10. Successors. This Agreement is personal to Executive and without the prior
written consent of Company shall not be assignable by Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon Company and its
successors and assigns.

11. Definitions. The following terms shall have the following meanings for
purposes of this Agreement:

(i) “Affiliate” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such Person.
Control of any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities or other interests, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

(ii) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(iii) “Fiscal Year” shall mean the reporting period utilized by the Company for
financial accounting purposes.

(iv) “Immediate Family Member” shall mean a natural person’s estate or heirs or
current spouse or former spouse, parents, parents-in-law, children (whether
natural, adopted or by marriage), siblings and grandchildren and any trust or
estate, all of the beneficiaries of which consist of such person or such
person’s spouse, or former spouse, parents, parents-in-law, children, siblings
or grandchildren.

(v) “Person” shall mean an individual or a corporation, partnership, limited
liability company, trust, unincorporated organization, association or other
entity.

(vi) “Subsidiary” and/or “Subsidiaries” shall mean any entity in which the
Company or Parent directly or indirectly owns fifty percent (50%) or more of the
outstanding voting stock.

 

 

16

 

--------------------------------------------------------------------------------






12. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) Arbitration. To the fullest extent allowed by law, any controversy, claim or
dispute between Executive and Company or Parent (and/or any of their owners,
directors, officers, employees, affiliates, or agents) relating to or arising
out of Executive’s employment or the cessation of that employment will be
submitted to final and binding arbitration before a retired state or federal
judge in the County of Los Angeles, State of California, for determination in
accordance with the Judicial Arbitration and Mediation Services (“JAMS”)
National Rules for the Resolution of Employment Disputes, as the exclusive
remedy for such controversy, claim or dispute.

(i) In any such arbitration, the parties may conduct discovery in accordance
with the applicable rules of the arbitration forum, except that the arbitrator
shall have the authority to order and permit discovery as the arbitrator may
deem necessary and appropriate in accordance with applicable state or federal
discovery statutes.

(ii) The arbitrator shall issue a reasoned, written decision, and shall have
full authority to award all remedies which would be available in court.

(iii) The parties shall share the filing fees required for the arbitration,
provided that Executive shall not be required to pay an amount in excess of the
filing fees required by a federal or state court with jurisdiction. Company
shall pay the arbitrator’s fees and any JAMS administrative expenses.

(iv) The award of the arbitrator shall be final and binding upon the parties and
may be entered as a judgment in any California court of competent jurisdiction
and the parties hereby consent to the exclusive jurisdiction of the courts of
California.

(v) Possible disputes covered by the above include (but are not limited to)
unpaid wages, breach of contract, torts, violation of public policy,
discrimination, harassment, or any other employment-related claims under laws
including but not limited to, Title VII of the Civil Rights Act of 1964, the
Americans With Disabilities Act, the Age Discrimination in Employment Act, the
California Fair Employment and Housing Act, the California Labor Code, and any
other statutes or laws relating to an employee’s relationship with his/her
employer, regardless of whether such dispute is initiated by the employee or
Company. Thus, this bilateral arbitration agreement applies to any and all
claims that Company may have against an employee, including but not limited to,
claims for misappropriation of Company property, disclosure of proprietary
information or trade secrets, interference with contract, trade libel, gross
negligence, or any other claim for alleged wrongful conduct or breach of the
duty of loyalty by an employee. However, notwithstanding anything to the
contrary contained herein, Company and Executive shall have their respective
rights to seek and obtain injunctive relief with respect to any

 

 

17

 

--------------------------------------------------------------------------------






controversy, claim or dispute to the extent permitted by law. Claims for
workers’ compensation benefits and unemployment insurance (or any other claims
where mandatory arbitration is prohibited by law) are not covered by this
arbitration agreement, and such claims may be presented by either Executive or
Company to the appropriate court or government agency. This arbitration
agreement is to be construed as broadly as is permissible under applicable law.

(c) Attorneys’ Fees and Costs. If any party to this Agreement institutes any
action, suit, counterclaim, appeal, arbitration or mediation for any relief
against another party, declaratory or otherwise (collectively an “Action”), to
enforce the terms hereof or to declare rights hereunder, then the Prevailing
Party in such Action shall be entitled to recover from the other party all costs
and expenses of the Action, including reasonable attorneys’ fees and costs (not
including any arbitration fees) incurred in bringing and prosecuting or
defending such Action and/or enforcing any judgment, order, ruling or award
(collectively, a “Decision”) granted therein, all of which shall be deemed to
have accrued on the commencement of such Action and shall be paid whether or not
such Action is prosecuted to a Decision. Any Decision entered in such Action
shall contain a specific provision providing for the recovery of attorneys’ fees
and costs incurred in enforcing such Decision. A court or arbitrator shall fix
the amount of reasonable attorneys’ fees and costs upon the request of either
party. Any judgment or order entered in any final judgment shall contain a
specific provision providing for the recovery of all costs and expenses of suit,
including reasonable attorneys’ fees and expert fees and costs incurred in
enforcing, perfecting and executing such judgment. For the purposes of this
paragraph, costs shall include, without limitation, in addition to Costs
incurred in prosecution or defense of the underlying action, reasonable
attorneys’ fees, costs, expenses and expert fees and costs incurred in the
following: (a) post judgment motions and collection actions; (b) contempt
proceedings; (c) garnishment, levy, debtor and third party examinations; (d)
discovery; (e) bankruptcy litigation; and (f) appeals of any order or judgment.
“Prevailing Party” within the meaning of this Section includes, without
limitation, a party who agrees to dismiss an Action in consideration for the
other party’s payment of the amounts allegedly due or performance of the
covenants allegedly breached, or obtains substantially the relief sought by such
party. However, notwithstanding the foregoing, the right to recover attorneys
fees and costs may be waived by either party as part of an agreed upon
settlement.

(d) Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

(e) Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS
(FOR ITSELF AND IN RESPECT OF ITS PROPERTY) TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN LOS ANGELES, CALIFORNIA, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREES THAT ALL CLAIMS IN
RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT. EACH PARTY ALSO AGREES NOT TO BRING ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT IN ANY OTHER COURT. EACH OF THE

 

 

18

 

--------------------------------------------------------------------------------






PARTIES WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY
ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY
THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO. ANY PARTY MAY
MAKE SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING A COPY OF THE PROCESS
TO THE PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER PROVIDED FOR THE
GIVING OF NOTICES IN SECTION 12(f) BELOW. NOTHING IN THIS SECTION 12(e),
HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR AT EQUITY. EACH PARTY AGREES THAT A FINAL JUDGMENT IN
ANY ACTION OR PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW OR AT EQUITY.

(f) Notices. All notices and other communications hereunder shall be writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to Executive: at Executive’s most recent address on record with Company.

 

    If to Company:

 

FOH Holdings, Inc.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
Attn: Chief Financial Officer

 

 

 

with a copy to:

 

Jeffer, Mangels, Butler & Marmaro LLP
1900 Avenue of the Stars, Seventh Floor
Los Angeles, CA 90067
Attn: Marilyn Barrett, Esq.

 

 

 

    If to Parent:

 

Frederick’s of Hollywood Group Inc.
1115 Broadway
New York, NY 10010
Attn: Executive Chairman

 

 

 

with a copy to:

 

Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, NY 10174-1091
Attn: Marci Frankenthaler, Esq.

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(g) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if Company determines, in its good faith judgment, that any transfer or deemed
transfer

 

 

19

 

--------------------------------------------------------------------------------






of funds hereunder is likely to be construed as a personal loan prohibited by
Section 13(k) of the Exchange Act and the rules and regulations promulgated
thereunder, then such transfer or deemed transfer shall not be made to the
extent necessary or appropriate so as not to violate the Exchange Act and the
rules and regulations promulgated thereunder.

(h) Code Section 409A. It is intended that this Agreement comply with the
requirements of Code Section 409A and all regulations issued thereunder. The
Agreement shall be interpreted for all purposes in accordance with this intent
and may be amended by Company at any time if such amendment is deemed, in
Company’s sole discretion, necessary to satisfy this intent.

(i) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. In the event any provision or term hereof is deemed to have
exceeded applicable legal authority or shall be in conflict with applicable
legal limitations, such provision shall be reformed and rewritten as necessary
to achieve consistency and compliance with such applicable law.

(j) Withholding. Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation. In addition,
notwithstanding any other provision of this Agreement, Company may, in its sole
discretion, withhold and pay over to the Internal Revenue Service or any other
applicable taxing authority, for the benefit of Executive, all or any portion of
any Excise Tax Gross-Up Payment and Executive hereby consents to such
withholding.

(k) No Waiver. Executive’s or Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right
Executive or Company may have hereunder, including, without limitation, the
right of Executive to terminate employment for Good Reason pursuant to Section
3(d) of this Agreement, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.

(l) Entire Agreement. As of the Effective Date, this Agreement and any equity
award agreements entered into between Company and Executive (including, but not
limited to, the stock option agreements granted to Executive dated December 3,
2003 and December 6, 2006), constitute the final, complete and exclusive
agreement between Executive and Company with respect to the subject matter
hereof and replaces and supersedes any and all other agreements, offers or
promises, whether oral or written, made to Executive by Company or any
representative thereof. Effective as of the Effective Date, the Employment
Agreement dated as of August 1, 2004, by and between Executive and Company is
terminated, and is of no further force or effect whatsoever.

(m) Consultation With Counsel. Executive acknowledges that Executive has had a
full and complete opportunity to consult with counsel and other advisors of
Executive’s own choosing concerning the terms, enforceability and implications
of this Agreement, and that Company has not made any representations or
warranties to Executive concerning the terms, enforceability or implications of
this Agreement other than as reflected in this Agreement.

 

 

20

 

--------------------------------------------------------------------------------






(n) Counterparts. This Agreement may be executed simultaneously in counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.

 

“Executive”

 

“Company”

 

 

 

 

 

FOH HOLDINGS, INC.

       

/s/ Linda LoRe

 

By: 

/s/ Gary Marcotte

Name: Linda LoRe

 

Name: 

Gary Marcotte

 

 

Title: 

Secretary

 

 

 

“Parent”

 

 

 

 

 

FREDERICK’S OF HOLLYWOOD GROUP INC. (f/k/a Movie Star, Inc.)

       

 

 

By: 

/s/ Peter Cole

 

 

Name: 

Peter Cole

 

 

Title: 

Executive Chairman

 

 

21

 

--------------------------------------------------------------------------------






EXHIBIT A

CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (the “Agreement”) is made by and
between FOH Holdings, Inc., a Delaware corporation (“Company”), Frederick’s of
Hollywood Group Inc. (f/k/a Movie Star, Inc.), a New York corporation (“Parent”)
and Linda LoRe (“Executive”), and dated as of __________ (“Effective Date”).

RECITALS

A. Company, parent, and each of their respective subsidiaries and affiliates,
have developed and own valuable information related to Company, parent, and each
of their parents, subsidiaries and affiliates, and the business operations of
each of them (the “Business”), including but not limited to concepts, ideas,
customer lists, business lists, business and strategic plans, both oral and
written, as well as financial data, accounting procedures, financial management
procedures, marketing procedures and models, computer programs and plans, and
information relating to the officers, directors, Executives and agents of
Company, parent, and each of their subsidiaries and affiliates, all of which are
confidential and proprietary to Company and/or parent, its subsidiaries and its
affiliates (the “Confidential Information”).

B. While Executive was employed by Company, Executive had access to, and learned
and obtained, the Confidential Information, and in exchange for the
consideration hereinafter set forth, Executive agrees to be subject to the
covenants stated herein.

C. Executive was previously employed by Company. Executive, Company and Parent
desire to provide for an amicable separation of employment and release of all
claims.

IN CONSIDERATION of the premises and covenants set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

AGREEMENT

1. Cessation of Employment.

1.1 Effective on and as of Effective Date, Executive will cease to be an
Executive of Company. On and after Effective Date, Executive shall not be
authorized to incur any expenses, liabilities, or obligations on behalf of
Company.

1.2 On or before Effective Date, Executive will return to Company all property
of Company, its subsidiaries and its affiliates of which Executive has
possession, as well as all Confidential Information, including all records,
customer lists, investigations, management studies, business and strategic
plans, financial information, agreements, documents, computer programs or
information, or inventions made by Executive. Executive agrees to return all
originals and all copies of all such property or Confidential Information in
Executive’s actual or constructive possession.

 

 

EXHIBIT “A”
Page 1 of 6

 

--------------------------------------------------------------------------------






2. Compensation.

2.1 Company shall pay to Executive the following:

(a) All regular base wages or salary, all current and accrued benefits and all
accrued but unused vacation pay, less appropriate deductions for payroll taxes
and premiums for current health benefits, through Effective Date, which amount
was paid to Executive on Effective Date; and

(b) A severance allowance consistent with the Executive’s Employment Agreement
(“Employment Agreement”) dated as of January 29, 2008, less all appropriate
deductions, payable at the time Executive executes this Agreement.

(c) The severance pay set forth in Paragraph 2.1 (b) will not be paid until the
expiration of the Revocation Period set forth in paragraph 15.

2.2 After Effective Date, Executive will not accrue any vacation pay or be
eligible to participate in the Company 401(k) Plan or any other Company health,
insurance, pension, retirement or profit-sharing plan, except as may be provided
by the terms of any such plan, and Company shall have no further obligation to
pay premiums on life, disability or other insurance policies for the benefit of
Executive; as provided by the terms of the health insurance plan, Executive will
become eligible, under COBRA, for continued health insurance coverage under the
Company health insurance plan, and Company will not make any COBRA payment on
behalf of Executive, except as may be required under the Employment Agreement.

2.3 Executive acknowledges and agrees that Executive is not entitled to any
payments or benefits provided pursuant to Section 2.1 (b) herein except in
exchange for Executive’s performance of the terms and conditions contained in
this Agreement, and that Executive is not entitled to any other benefits or
payments whatsoever which are not expressly set forth in this Agreement.

3. Covenant of Non-Disclosure/Non-Disparagement.

3.1 Executive shall not, at any time during or after the term of this Agreement,
in any manner, either directly or indirectly, divulge, disclose or communicate
to any person, firm, corporation, partnership, association, governmental agency
or other entity, or use for Executive’s own benefit or the benefit of any
person, firm, corporation, partnership, association, governmental agency or
other entity, and not for the benefit of Company or Parent, their subsidiaries
or affiliates, any Confidential Information or any other confidential or
proprietary information concerning Company or Parent, their subsidiaries or
affiliates, without the express prior written consent of Parent’s Board of
Directors (“Board”).

3.2 As a condition of this Agreement, Executive agrees not to disparage,
criticize, denigrate, or make negative comment upon Company or Parent or their
current or former Executives, or any other Released Parties as defined in
Section 5.1 below.

 

 

EXHIBIT “A”
Page 2 of 6

 

--------------------------------------------------------------------------------






3.3 As a condition of this Agreement, Executive agrees not to disclose to, or
discuss with, any person (except Executive’s spouse, legal counsel, auditors or
accountants, and only to any of them if such person agrees in writing to be
bound to this confidentiality condition and a copy of this signed writing is
provided to Parent in advance of the disclosure), any of the terms or conditions
of this Agreement except as may be required by legal process or to effectuate
the terms of this Agreement.

3.4 The parties specifically agree that the confidentiality/non-disparagement
conditions contained in this Section 3 are material terms of this Agreement, and
that any disclosure of any Confidential Information or the terms of this
Agreement by Executive or any other person bound by these confidentiality
conditions shall constitute a breach of this Agreement. Executive shall be
liable to Company and Parent for all damages sustained and all costs incurred
(including attorneys’ fees) by Company or Parent as a result of such disclosure.

4. Termination of Agreement. The parties agree that Company may terminate this
Agreement at any time, and seek immediate reimbursement of any monies previously
paid to Executive pursuant to Section 2.1 (b) of this Agreement, and pursue any
and all other remedies available to Company at law or in equity, upon
Executive’s breach of any material term or provision of this Agreement. All
releases, covenants, representations and warranties made by Executive under this
Agreement shall survive any such termination hereunder.

5. General Release.

5.1 Except for the rights and obligations created by this Agreement, Executive
hereby releases, acquits and forever discharges Company and Parent, their
subsidiaries and affiliates and all their respective successors, assigns,
directors, executives, agents, officers, trustees, stockholders, attorneys,
current owners, former owners, and insurers (collectively, the “Released
Parties”) from any claims, expenses, debts, demands, costs, contracts,
liabilities, obligations, actions and causes of action of every nature, whether
known or unknown, whether in law or in equity, which Executive had or has or may
claim to have by reason of any and all matters from the beginning of time to the
present, including, but not limited to, claims for wrongful termination,
wrongful demotion, breach of contract, breach of the implied covenant of good
faith and fair dealing, harassment, fraud, misrepresentation, intentional and
negligent infliction of emotional distress, reimbursement of Executive expenses,
reimbursement of medical expenditures, violation of civil rights, retaliation,
failure to accommodate disability, failure to prevent discrimination,
harassment, or retaliation, defamation, conspiracy, severance pay, denial of
pension benefits, claims for workers’ compensation benefits, claims under the
Labor Code of the State of California or similar laws of any other jurisdiction,
claims under the federal and state Wage and Hours laws and claims for
discrimination or harassment based on any protected category such as race,
color, national origin, gender, religion, pregnancy, marital status, sexual
preference, age, physical or mental disability, medical condition (including
AIDS or HIV-positive status) under federal and state law, including without
limitation, the AGE DISCRIMINATION IN EMPLOYMENT ACT.

 

 

EXHIBIT “A”
Page 3 of 6

 

--------------------------------------------------------------------------------






5.2 Executive agrees that if Executive commences, joins in, or in any other
manner attempts to assert a claim released herein against the Released Parties,
or any of them, Executive shall return to Company all compensation specified in
Section 2.1 (b) above and shall pay all costs and expenses, including legal
fees, incurred by Company, Parent, or any other Released Party in defending
against any such claim or claims. The foregoing provision shall not apply to any
claim by Executive for unemployment insurance compensation from the State of
California.

6. No Additional Payments. Executive acknowledges that Executive is entitled to
no salary, wages, bonuses, commissions, expenses, accrued vacation pay,
insurance or other compensation from any Released Party except as specifically
set forth herein.

7. No Re-Employment. Executive agrees that Executive will not apply to work for
any business entity which is a Released Party, and if Executive does so, said
business entity shall incur no liability to Executive for refusing to hire
Executive. This provision shall serve as good and just cause to terminate the
Executive should he be employed by any Released Party. Executive shall not
access or attempt to access Company or Parent computers, data systems or
websites unless granted permission to do so in writing authorized by the Board.

8. Release of Unknown and Unsuspected Claims. Executive specifically and
expressly waives all rights under the provisions of Section 1542 of the Civil
Code of California, or any similar provision of law in any other jurisdiction.
Section 1542 provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Thus, for the purposes of effecting a complete settlement of all claims which
Executive may have or claim to have against the Released Parties, Executive
waives and releases any and all claims against all Released Parties, including
claims which are unknown and unsuspected as of this time.

9. Warranties Regarding Medical Condition. Executive represents and warrants
that Executive has suffered no work-related injury or injuries while employed by
Company or Parent. Executive also represents and warrants that there is no valid
basis for Executive to file any claim or claims for workers’ compensation
benefits and that Executive will not file any claim or claims for workers’
compensation benefits against any Released Party and agrees that, should
Executive do so, Executive must repay to Company the compensation specified in
Section 2.1 (b) above.

10. Governing Law. The rights and obligations of the parties under this
Agreement shall be governed by laws of the State of California, except as to its
principles of conflicts of laws, and the parties hereto irrevocably commit to
the jurisdiction and venue of Los Angeles County, California in any action
brought by the parties hereto concerning this Agreement or the performance
thereof.

 

 

EXHIBIT “A”
Page 4 of 6

 

--------------------------------------------------------------------------------






11. Liability Denied. This Agreement effects the settlement of disputes which
are denied and contested and nothing contained herein should be construed as an
admission by any party of any liability of any kind with respect thereto. All
such liability is expressly denied.

12. Sole Agreement and Severability. This Agreement is the sole, entire and
complete agreement of the parties relating in any way to the subject matter
hereof. No statements, promises or representations have been made by any party
to any other party, or relied upon, and no consideration has been offered,
promised, expected or held out other than as expressly set forth herein,
provided only that the release of claims in any prior agreement or release shall
remain in full force and effect. The covenants contained in this Agreement are
intended by the parties hereto as separate and divisible provisions, and in the
event that any or all of the covenants expressed herein shall be determined by a
court of competent jurisdiction to be invalid or unenforceable, by reason of its
geographic or temporal restrictions being too great, or for any other reason,
these covenants shall be interpreted to extend over the maximum geographic area,
period of time, range or activities or other restrictions to which they may be
enforceable.

13. Parties’ Full Understanding.

13.1 Executive hereby expressly acknowledges that she has been advised by
Company to consult with legal counsel before executing this Agreement. Company
encourages Executive to consult with counsel before executing this Agreement.

13.2 Each party represents and warrants that each party has had the opportunity
to discuss this Agreement with such party’s legal and financial consultants,
that such party has carefully read and understands each provision hereof,
including without limitation, Section 8 of this Agreement, and that such party
is entering into this Agreement voluntarily.

14. Time to Consider Agreement. Executive has twenty-one (21) days to consider
this Agreement. If Executive signs this Agreement in less than twenty-one (21)
days after all material terms have been agreed upon, Executive expressly waives
the right to consider this Agreement for twenty-one (21) days.

15. Revocation. Executive will have the right for a period of up to, but not to
exceed, seven (7) days from the date on which he signs this Agreement to revoke
it (the “Revocation Period”) by furnishing written notice of such revocation
which must be delivered to the Chief Financial Officer at Parent prior to
midnight on the seventh day. This Agreement will not become effective or
enforceable and no severance will be paid until the expiration of the Revocation
Period.

16. Titles and Captions. Paragraph titles or captions contained in this
Agreement are inserted only as a matter of convenience and for reference and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.

PLEASE READ THIS AGREEMENT CAREFULLY. THIS CONFIDENTIAL SEVERANCE AGREEMENT AND
GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

EXHIBIT “A”
Page 5 of 6

 

--------------------------------------------------------------------------------






The undersigned parties have read the foregoing Agreement and accept and agree
to the provisions it contains and hereby execute it voluntarily with full
understanding of its consequences.

 

Dated: ____________________, 20__

 

Linda LoRe (“EXECUTIVE”)

     

 

 

 

 

Dated: ____________________, 20__

 

FOH Holdings, Inc

       

 

 

By:

 

 

 

 

Printed Name:

 

 

 

 

Its:

 

 

Dated: ____________________, 20__

 

Frederick’s of Hollywood Group Inc. (f/k/a Movie Star, Inc.)

       

 

 

By:

 

 

 

 

Printed Name:

 

 

 

 

Its:

 

 

 

EXHIBIT “A”
Page 6 of 6

 

--------------------------------------------------------------------------------